ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Terraseis Trading Limited                     )      ASBCA Nos. 58731, 58732
                                              )
Under Contract No. W91B4N-12-C-5045           )

APPEARANCE FOR THE APPELLANT:                        Brian Andrews, Esq.
                                                      Raleigh, NC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Robert B. Neill, Esq.
                                                     CPT Harry M. Parent, III, JA
                                                      Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

                                   INTRODUCTION

       Appellant, Terraseis Trading Limited {Terraseis), and the government
contracted for Terraseis to provide seismic data collection and processing in
Afghanistan. Terraseis did not meet the data collection delivery date, and the
government terminated the contract for cause. Terraseis had also presented to the
contracting officer a certified claim for alleged delay costs, which the contracting
officer denied. In ASBCA No. 58731, Terraseis appeals from the denial of its
monetary claim, contending that the government owes it compensation because it
delayed in delivering Terraseis's equipment. In ASBCA No. 58732, Terraseis appeals
from the termination of the contract, contending that ( 1) a lack of worksite security
excuses its failure to meet the delivery date, and (2) the government waived'the
delivery date. Only entitlement is before us. The parties submitted the appeal on the
record pursuant to Rule 11.

                                 FINDINGS OF FACT

        On 8 August 2012, Terraseis and the Bagram Regional Contracting Center on
behalf of the Task Force for Business and Stability Operations (TFBSO) of the
Department of Defense (government) entered into Contract No. W91B4N-12-C-5045,
in the estimated amount of$9,000,000 for the delivery by Terraseis of seismic data
acquisition and other services in Afghanistan (R4, tab 1 at 1-2, 5). The project was
designed to support efforts to attract potential investment in the hydrocarbon sector of
the Afghan economy (R4, tab 1 at 33). Phase I of contract performance consisted of
data collection; Phase II consisted of data processing (R4, tab 1 at 5). In order to
perform Phase I, Terraseis would have to survey, then line cut (that is, clear
obstructions and level, with bulldozers), then lay out sensors, and, finally, record data
(app. supp. R4, tab 274 at 2, ~ 2.5). To record, hydraulic trucks called "vibrators"
(also referred to as ''vibes") would vibrate the ground (R4, tab 104 at 1; app. supp. R4,
tab 274 at 1-2, ~~ 2.4, 2.5). Terraseis planned to conduct all four activities roughly
simultaneously, moving from area to area in a "security bubble," to minimize risk
(app. supp. R4, tab 274 at 3, ~ 3.5). Terraseis planned to begin recording five days
after beginning topographical survey and line clearance operations (R4, tab 6
at 20-21).

       The contract provides that:

              Contract performance may require work in dangerous or
              austere conditions. Except as otherwise provided in the
              contract, the Contractor accepts the risks associated with
              required work performance in such operations.

(R4, tab 1 at 14 (252.225-7995(b)(2), CONTRACTOR PERSONNEL PERFORMING IN THE
UNITED STA TES CENTRAL COMMAND AREA OF RESPONSIBILITY (DEVIATION
2011-00004) (APR 2011))), and that:

              Unless specified elsewhere in the contract, the Contractor
              is responsible for all logistical and security support
              required for contractor personnel engaged in this contract.

(Id. at 15 (252.225-7995(c))

      In addition, the contract incorporated by reference FAR clause 52.212-4(f),
CONTRACT TERMS AND CONDITIONS-COMMERCIAL ITEMS (FEB 2012), which
provides that:

              The Contractor shall be liable for default unless
              nonperformance is caused by an occurrence beyond the
              reasonable control of the Contractor and without its fault or
              negligence such as, acts of God or the public enemy, acts
              of the Government in either its sovereign or contractual
              capacity, fires, floods, epidemics, quarantine restrictions,
              strikes, unusually severe weather, and delays of common
              carriers.

(R4, tab 1 at 9) The contract also provides:



                                            2
                Private security: If any contractor and its subcontractors at
                all tiers require arming or private security under this
                contract they shall agree to obey all laws, regulations,
                orders, and directives applicable to the use of private
                security personnel in Iraq and Afghanistan.... Contractors
                will ensure that all employees ... armed under the provisions
                of this contract, comply with the contents of clause
                952.225-0001, Arming Requirements and Procedures for
                Personal Security Services Contractors and for Requests
                for Personal Protection.

(R4, tab 1at27-28 (clause 952.225-0015(d), HOST NATION CONTRACTOR AND
SUBCONTRACTING REQUIREMENTS (AUG 2011))

       During the contract's solicitation period, the government agreed to a proposal
by Terraseis that the government provide transportation support to and from the
"seismic line" (R4, tab 5 at 1). After contract award, the parties attended a 15 August
2012 kick-off meeting attended by the contracting officer (R4, tab 9 at 1). The
minutes of that meeting reflect that the government would arrange for the
transportation ofTerraseis's equipment beginning 10 days after the submission of
certain "paperwork," after which it would take 5-7 days to drive to Camp Stone, the
delivery point (id.). On 23 August 2012, the government submitted that paperwork
(R4, tab 10 at 1), making the latest, projected delivery date 9 September 2012, 17 days
later. On 28 August 2012, the government received word from its transportation
contractor that the equipment would be picked up on 4 September 2012, and that the
expected delivery date was 11 September 2012 (R4, tab 11 at 1-2).

       By 4 September 2012, Terraseis had contracted with the Afghan government to
provide security for the project through a 100-person Afghan Public Protection Force
(APPF) (R4, tab 16 at 1). In its 9 July 2012 proposal for the contract, Terraseis
proposed that it would contract for an APPF, estimating that 200 APPF guards would
be needed "to secure the project area day and night" (R4, tab 6 at 1, 9). Terraseis
proposed employing a security bubble consisting of a perimeter of security forces
deployed up to 600 meters around its technical crew "to prevent any direct sniper
attack on the crew" (id.). Terraseis also proposed patrols to deter ambushes and the
planting of improvised explosive devices (IEDs) (id. at 10). 1 On 26 August 2012,
Terraseis began interviewing local personnel as candidates for the APPF (R4, tab 11
at 3). By 10 September 2012, Terraseis had interviewed 85 guards (R4, tab 23 at 1).
On 9 September 2012, Terraseis and the APPF entered into a contract for guards for
the project (id., R4, tab 30 at 1).


1
    In its proposal, Terraseis used the term "EID" to refer to "IED" (R4, tab 6 at 10).

                                              3
        On 25 September 2012, Terraseis informed the government that it would like to
begin surveying and clearing on 27 September 2012 (R4, tab 62 at 1). On
27 September 2012, the government delivered the first ofTerraseis's equipment (see
R4, tab 67 at 1). However, Terraseis did not begin surveying and clearing until
4 October 2012, because of a delay through 3 October 2012 in licensing weapons for
security personnel (R4, tab 73 at 1, tab 75 at 1; app. supp. R4, tab 477 at 3). Terraseis
began the work with 100 APPF personnel, and was able to work for 11 days before
coming under attack (see supp. R4, tab 405 at 1636). Then, on 15 October 2012,
Terraseis's crew was attacked by small arms and mortar fire, causing it to pull back to
its base camp (app. supp. R4, tab 477 at 2-3). 2 In response, Terraseis on 16 October
2012 suspended field operations and turned to training the APPF, an effort that
continued through 5 November 2012 (see app. supp. R4, tab 477 at 3). On 18 October
2012, the last ofTerraseis's equipment, including the vibes, was delivered to Camp
Stone (R4, tab 104 at 1).

       On 4 November 2012, 60 Afghan National Civil Order Police (ANCOP) troops
arrived at the project site to help protect Terraseis's operations (see app. supp. R4,
tab 477 at 4). On 5 November 2012, Terraseis's crew was attacked by machine gun
fire while setting up a temporary base (R4, tab 139, at 5). No injuries or damage to
equipment were reported (id.). On 6 November 2012, the crew resumed field
operations, and was attacked numerous times by machine gun fire, small arms fire, and
rocket-propelled grenades (R4, tab 139 at 6; app. supp. R4, tab 477 at 4). No injuries
or damage were reported, but work stopped on each occasion until the attack was over
(id.). On 7 November 2012, the crew was attacked twice, once for 30 minutes, and the
other for three hours (R4, tab 139 at 7-8). The ANCOP troops ran low on ammunition,
and withdrew from the project area (id. at 7). No injuries were reported, but there was
minor damage to ANCOP vehicles and production time was lost (id.).

      On 12 November 2012, an additional 40 ANCOP troops arrived to help protect
Terraseis's operations (app. supp. R4, tab 477 at 5). On 13 November 2012, work
resumed (id.). On 15 November 2012, in three separate incidents, (1) the crew was
ambushed and attacked by rocket and machine gun fire for two hours, causing minor
damage to ANCOP vehicles and loss of production time; (2) an IED destroyed a

2   Although elsewhere in the record we find evidence that the first attacks (by small
        arms, mortars, and rockets) on Terraseis's crew occurred on 16 October 2012
        (R4, tab 139 at 3-4), we view the statements in Terraseis's reply briefthat
        "[t]hen, on October 15, the crew received small arms fire and two mortars
        landed close to where the bulldozer crew was working" (app. reply br. at 6,
        ~ 14), and that "[t]here was a concurrent excusable delay of three days from
        when the crew was attacked on October 15 to when the vibes arrived on
        October 18" (id. at 15), as judicial admissions that the crew was first attacked
        on 15 October 2012.

                                             4
Terraseis vehicle, killing the driver and seriously injuring two APPF guards; and
(3) small arms fire was directed at a temporary base, causing no injuries or other
damage (R4, tab 139 at 9-11). On 16 November 2012, (1) small arms fire was directed
at a temporary case, causing ANCOP to run low on ammunition and withdraw from
the project area, resulting in the withdrawal of Terraseis's crew and loss of production
time; and (2) Terraseis's crew came under small arms fire during its withdrawal from
the project area (id. at 12-13).

       On or about 16 November 2012, Terraseis suspended its operations for security
reasons (app. supp. R4, tab 274 at 4, ~ 4.5). By 18 November 2012, Terraseis's APPF
force was down to 41 persons, due to guards quitting after the IED incident (app. supp.
R4, tab 477 at 6). On 19 October 2012, the Afghan government pledged another
100 Afghan security forces, and Terraseis asked for an additional 58 security
personnel (app. supp. R4, tab 477 at 6). The Afghan government indicated that it
would look into providing an additional 50 such personnel (id.). On 26 November
2012, Terraseis indicated that it would resume field operations on 6 December 2012,
but never did resume those operations (see app. supp. R4, tab 477 at 6-7). By
10 December 2012, Terraseis became embroiled in a payment dispute with a supplier
who by that date seized Terraseis's equipment, holding it through at least 5 March
2013 (R4, tab 153 at 1; supp. R4, tab 311at1-2, tab 312 at 1, tab 314 at 1, tab 315 at 3,
tab 316at1, tab 317 at 1-2, tab 320at1, tab 322 at 1, tab 323 at 1, tab 324 at 1-3).

        On 29 November 2012, Terraseis began demobilizing its workforce (app. supp.
R4, tab 477 at 6). On 2 December 2012, Terraseis notified the government that it had
suspended field operations and demobilized most of its field staff "due to the high
costs to Terraseis" of (1) the delayed equipment delivery, (2) repeated attacks on its
field operations, and (3) the "delayed mobilization of sufficient government forces to
secure the area and permit the recommencement of field activities" (R4, tab 113 at 1).
Terraseis requested the negotiation of "revised payment terms, which would allow us
to resume operations as soon as possible and ensure timely payment of local
sub-contractors and vendors" (id.). On 20 December 2012, Terraseis signed
Modification No. P00002 (the government signed on 12 January 2013), which
extended the delivery date for Phase I to 9 March 2013, and the delivery date for Phase
II to 23 March 2013 (R4, tab 127 at 1-3). The modification settled all Terraseis's
claims for additional time due to government-caused delay "incurred as of the date of
this modification" (id. at 1). The modification reserved any claim that Terraseis might
have for "possible incurred costs for which the contractor might file a claim at a later
date" (id.). On 22 December 2012, Terraseis presented to the contracting officer a
certified claim for $1,400, 146 in costs allegedly arising from a 37-day delay in the
government's delivery of the equipment (R4, tab 121at1-2). On 31December2012,
Terraseis reduced the claim amount to $1,348,310 (R4, tab 124 at 1).




                                           5
        Except for some scouting of field conditions in early January 2013 (app. supp.
R4, tab 477 at 7), Terraseis conducted no field operations in January or February 2013
(R4, tabs 133, 155). On 7 February 2013, as part of a plan to get Terraseis back to
work, TFBSO personnel offered to perform a "scouting trip" of the project area with
Terraseis personnel; TFBSO Director James L. Bullion also informed Terraseis on that
date that he could "confirm that we will make sure that appropriate supplemental
security forces will be in place as soon as you are ready to move your crews and
vehicles into the field" (R4, tab 13 7 at 1, tab 141 at 1). In reliance on those statements,
Terraseis on 11 February 2013 sent three personnel to Afghanistan, where they waited
for instructions (R4, tab 144 at 1; app. supp. R4, tab 27 5 at 2, ~ 1.12). However, on
12 February 2013, the contracting officer advised TFBSO not to undertake the
scouting trip, warning that "if the contract does not say that the [government] will
provide something, we will not provide it" (R4, tab 141 at 1). On 16 February 2013,
the contracting officer informed Terraseis that the scouting trip would not take place,
and that the government would not arrange or help arrange security (app. supp. R4,
tab 274 at 5, ~ 4.11, tab 275 at 2, ~ 1.13). The contracting officer also informed
TFBSO that "only the contracting officer has the authority to bind the government"
(app. supp. R4, tab 273 at 8:21-22).

       On 9 March 2013, Terraseis still had not delivered Phase I (app. br. at 9, ~ 20).
On 16 March 2013, the contracting officer terminated the contract for cause (R4,
tab 157 at 1). On 5 May 2013, the contracting officer denied Terraseis's certified
claim (R4, tab 161at1-2). Terraseis timely filed these appeals on 11June2013.

                                       DECISION

ASBCA No. 58731: Is Terraseis entitled to compensation due to equipment delivery delay?

        In ASBCA No. 58731, Terraseis seeks compensation for what it alleges are
28 days of delay caused by the government not having delivered Terraseis's vibes to
Camp Stone until 18 October 2012 (app. reply br. at 13-15). We sustain the appeal, in
part. Prior to contract award, during the solicitation phase, the parties agreed that the
government would deliver Terraseis' equipment, but did not include in that agreement
or in the contract that was eventually awarded any schedule for that delivery. "When
the parties to a bargain sufficiently defined to be a contract have not agreed with
respect to a term which is essential to a determination of their rights and duties, a term
which is reasonable in the circumstances is supplied by the court." Pacific Gas &
Electric Co. v. United States, 536 F.3d 1282, 1289 (Fed. Cir. 2008) (quoting
RESTATEMENT (SECOND) OF CONTRACTS§ 204); Sundstrand Corp., ASBCA
No. 51572, 01-1BCA~31,167 at 153,957 (same). Thus where a contract calls for a
single performance such as the rendering of a service or the delivery of goods, the
parties are most unlikely to agree explicitly that performance will be rendered within a



                                             6
"reasonable time"; but if no time is specified, a term calling for performance within a
reasonable time is supplied. RESTATEMENT (SECOND) OF CONTRACTS§ 204 cmt. d.

        We find that a delivery schedule is essential to a determination of the parties'
rights and duties regarding equipment delivery, and supply a term calling for "delivery
within a reasonable time." We further find that a reasonable time for delivery of the
equipment is the schedule reflected in the minutes of the kick-off meeting that the
parties held one week after the contract was awarded: that is, delivery within 17 days
of the submission by the government of certain paperwork. In so finding we consider
the contracting officer's attendance at the kick-off meeting, and the absence of any
evidence in those minutes that anyone at the meeting voiced any objection or caveat to
that schedule.

        The government submitted the paperwork on 23 August 2012, making the
equipment due at Camp Stone by 9 September 2012. Although equipment began
arriving on 27 September 2012, the vibes (the equipment necessary to perform the
final, recording phase of the data collection work) were not delivered until 18 October
2012, 39 days later. Terraseis admits to two periods of concurrent delay: (1) a 6-day
delay due to weapons licensing issues that ended on 3 October 2012, and (2) a 3-day
delay due to a 15 October 2012 attack on its crew that ended on 18 October 2012 (app.
reply br. at 15). Although subtracting those 9 days of concurrent delay leaves 30 days
of potential government-caused delay, Terraseis claims only 28 days of
government-caused delay, between 11 September 2012 (7 days after the equipment
was picked up by the government's transportation subcontractor) and 18 October 2012
(the day the vibes were delivered).

         Because of issues regarding weapons licensing, Terraseis was not ready to
begin field operations until 3 October 2012, and did not begin those operations
(initially, surveying and clearing) until 4 October 2012. Consequently, Terraseis is not
entitled to compensation for any days before 4 October 2012. According to
Terraseis's plan, it would have performed surveying and clearing activities for
five days before recording with the vibes; therefore, Terraseis would not have been
ready to use the vibes until 9 October 2012. Terraseis concedes that "there was a
concurrent excusable delay of three days from when the crew was attacked on
October 15 to when the vibes arrived on October 18" (app. reply br. at 15).
Consequently, we find that the government's delay in delivering Terraseis's vibes
delayed Terraseis's completion of the contract work by 6 days, from 9 October 2012
through 14 October 2012. That is, had the government delivered the equipment,
including the vibes, by 9 September 2012, Terraseis would have been able to record
from 9 October 2012 through 14 October 2012, the day before the 15 October 2012
attack resulted in a suspension of operations through 17 October 2012. Therefore,
Terraseis is entitled to compensation for 6 days of delay, from 9 October 2012 through
14 October 2012. Although the government contends that Terraseis is not entitled to


                                           7
not entitled to any compensation because it concurrently delayed in obtaining the
security necessary for contract performance (gov't br. at 41), we disagree; APPF
guards provided security sufficient to allow Terraseis to perform contract work at least
from 4-14 October 2012.

       Although the government contends that Terraseis has not provided a delay
analysis (gov't br. at 40), Terraseis has identified periods of government-caused delay
and concurrent delay. Furthermore, we find that the vibes could have been used
beginning on 9 October 2012, that they were critical to the completion of the project as
a whole, and, therefore, that the delay in delivering the vibes delayed the project as a
whole. See G. Bliudzius Contractors, Inc., ASBCA No. 42366 et al., 93-3 BCA
~ 26,074 at 129,592-93. Because the government delayed completion of the work by
six days, Terraseis is entitled to six days of compensated delay. Accordingly, ASBCA
No. 58731 is sustained to that extent.

ASBCA No. 58732: Was the termination of the contract for default justified?

       Did Terraseis default?

       A contractor's failure to timely deliver agreed-upon goods establishes a prima
facie case of default. General lnjectables & Vaccines, Inc. v. Gates, 519 F.3d 1360,
1363, supplemented on reh 'g, 527 F.3d 1375 (Fed. Cir. 2008). Terraseis did not
deliver Phase I by 9 March 2013; that failure establishes a prima facie case of default.

      Did the government waive the delivery date?

        Terraseis contends that the government waived the 9 March 2013 delivery date
by engaging in negotiations in February 2013 to continue the contract when it was
clear that Terraseis could not meet the 9 March 2013 delivery date, and by promising
to provide security and a helicopter scouting trip "so that the project could continue"
(app. br. at 16). We disagree. Where the government elects to permit a delinquent
contractor to continue performance past a due date, it surrenders its alternative and
inconsistent right to terminate the contract for default. Empire Energy Management
Systems, Inc. v. Roche, 362 F.3d 1343, 1354 (Fed. Cir. 2004). To prove such waiver, a
contractor must show: (1) failure to terminate within a reasonable time after default
under circumstances indicating forbearance; and (2) reliance by the contractor on the
failure to terminate and continued performance by him under the contract, with the
government's knowledge and implied or express consent. Id. at 1354-55. Pre-default
actions by the government to encourage completion of the work do not waive a
delivery date. See id. at 1355.

       Here, the government terminated the contract on 16 March 2013, within a week
of the 9 March 2013 delivery date that Terraseis failed to meet. We find that


                                            8
one-week period a reasonable time after default. In addition, Terraseis did not perform
past a due date; it ceased field operations in November 2012, long before the 9 March
2013, Phase I delivery date. Furthermore, the representations made by TFBSO
regarding the scouting trip and arranging security were made in early February 2013, a
month before the 9 March 2013 default date, 3 and so were pre-default actions to
encourage Terraseis's completion of the work. Finally, those representations did not
induce Terraseis to continue performance: Terraseis did not resume field operations
based upon those representations, it sent three people to Afghanistan to wait for
instructions. For all these reasons, Terraseis fails to prove that the government waived
the delivery date.

         Was the default excused?

       A contractor must show that its failure to deliver was excusable. General
lnjectables, 519 F.3d at 1363. Pursuant to FAR 52.212-4(f), an excusable failure
occurs when it is caused by an occurrence beyond the reasonable control of the
contractor and without its fault or negligence. Id. Terraseis contends that its failure to
meet the delivery date is excused because (I) it was not foreseeable that the Afghan
government, with which Terraseis contracted for security, did not provide the security
necessary for the project; and (2) the issuance on 17 August 2010 of a decree by the
President of Afghanistan had "disbanded all private security companies and essentially
monopolized all private security under the Afghan government," "foreclos[ing] any
option for [Terraseis to] hire a different security contractor or to even self-secure"
(app. br. at 13-14). 4 We find that Terraseis's failure to meet the delivery date is not
excused.

       First, Terraseis entered the contract in 2012, and, therefore, is charged with
knowledge of the 2010 presidential decree. Second, contractors are bound by the
unexcused nonperformance of their subcontractors. General Injectables, 527 F.3d
at 1378. In other words, "[t]he contractor alone is responsible for the deficiencies of
its suppliers and its subcontractors absent a showing of impossibility." Id. Terraseis
does not contend, much less demonstrate, that the Afghan government's
nonperformance was excusable or impossible. Third, the contract (1) states that

3
    Those representations were not made by the contracting officer; indeed, the
         contracting officer disavowed those representations on 16 February 2013, well
         before the 9 March 2013 delivery date. Notably, Terraseis does not contend
         that anyone with authority to bind the United States in contract agreed that the
         government would provide or facilitate the provision of security for the project.
4
    Terraseis provides no record citation for, nor any copy of the decree, and does quote
         its contents; however, the government does not contest Terraseis's
        representation. For purposes of the appeal, we accept Terraseis's contention
        regarding the existence of the decree and its requirements.

                                             9
"[c]ontract performance may require work in dangerous ... conditions," (2) provides that
''the Contractor accepts the risks associated with required work performance in such
operations," and (3) makes the contractor "responsible for all ... security support
required for contractor personnel engaged in [the] contract." Under these
circumstances, Terraseis is responsible for any failure to provide security on the part of
its subcontractor, the Afghan government, and, therefore, cannot point to lack of
security as an excuse for failure to meet a delivery date.

        Fourth, we reject Terraseis's unforeseeability argument. Terraseis contends
that the Afghan government had provided adequate security for two previous seismic
projects, making its failure to provide adequate security for this project unforeseeable,
excusing Terraseis's nonperformance (app. br. at 14-15). We disagree. For the
Afghan government's nonperformance to excuse Terraseis's nonperformance, the
former must be excusable, not merely inconsistent with past performance. See
General Injectables, 527 F.3d at 1378. Although Terraseis relies upon HB. Nelson
Construction Co. v. United States, 87 Ct. Cl. 375 (1938), and Climatic Rainwear Co.,
v. United States, 115 Ct. Cl. 520 (1950), those cases are inapt. In both cases the
relevant contract language expressly included the concept ofunforeseeability. In H.B.
Nelson, the contract provided that "the right of the contractor to proceed shall not be
terminated... because of any delays in the completion of the work due to unforeseeable
causes beyond the control and without the fault or negligence of the contractor."
87 Ct. Cl. at 380 (emphasis added). In Climatic Rainwear, the contract provided that
"the contractor shall not be charged with liquidated damages or any excess cost when
the delay in delivery is due to unforeseeable causes beyond the control and without the
fault or negligence of the contractor." 115 Ct. Cl. at 533 (emphasis added). Notably,
the comparable contract provision here, FAR clause 52.212-4( t), omits any express
reference to unforeseeability: "[t]he Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence." That at least suggests that
foreseeability is not a factor in determining whether contractor performance is
excused.

        Even if foreseeability is a factor, we find this case distinct from HB. Nelson
and Climatic Rainwear on that point. In H.B. Nelson, a railroad damaged steel trusses
in the course of transporting them; the court found that the resulting delay to the
contractor's construction work was unforeseeable because "[o]bviously neither the
contractor nor the [government] would under the facts of this case have anticipated or
given thought to what did happen to this steel." 87 Ct. Cl. at 380-81, 387-89. In
Climatic Rainwear, raincoats leaked at the seams because of a subcontractor's
"strapping," even after government tests indicated that the problem had been solved.
115 Ct. Cl. at 535-36. The court found that the resulting delays in raincoat deliveries
were excusable because "[t]he failure of the strapping was clearly unforeseeable on the
part of everyone." Id. at 567-68. In the two cases, essentially, the court found that,


                                           10
under the circumstances, once the trusses were handed over to the railroad and the
raincoats passed the government's tests, there was no reason for anyone to think that
anything would go wrong. 5

       This, however, is a much different situation. Even before the contract was
awarded, it was understood that security would be a difficult and constant challenge.
Indeed, Terraseis foresaw the threat, and proposed specific measures to address it.
Within a week of the start of field operations, the threat presented itself and never fully
abated. Security was always a concern; consequently, it was always foreseeable that
something might go wrong and security efforts might not succeed, either because the
challenge was too great or because Terraseis would be unable to persuade the Afghan
government to provide the necessary level of security. 6 And it is not as though
Terraseis encountered a different condition than it expected; rather, Terraseis
encountered the same threat that it had planned to confront when it entered the
contract.

       Fifth, with respect to impossibility, Terraseis contends that contract
performance was impossible both due to the lack of adequate security (app. hr. at 12),
and because contract clause 952.225-0001 precluded the offensive military action that
the TFBSO was eventually decided was required after the death of an APPF soldier
(app. reply hr. at 15-16). We reject those contentions. Terraseis performed contract
work during the period 4-14 October 2012, and on some days thereafter (even after a
driver was killed by an IED that destroyed his vehicle), demonstrating that it was
possible to perform the contract. With respect to clause 952.225-0001 (the language
of which Terraseis does not recite), that clause addresses private security. 7 By
contrast, Terraseis's theory is that the Afghan government failed to provide adequate
security. We do not view the Afghan government as a private security entity, such that
any prohibition in clause 952.225-0001 against offensive military action would
prevent the Afghan government from securing the project area.

        Sixth, Terraseis contends that its default is excused because the Afghan
government's actions constitute sovereign acts. Although the FAR does not define the
term "the Government," see FAR Part 2, Definitions of Words and Terms, we have no
difficulty interpreting that term as limited to appellant's contracting partner; that is, the
Government of the United States, as opposed to some other government, such as the
Afghan government. Cf Pyramid Construction & Engineering Corp., ASBCA

5   Delays caused by common carriers like the railroad in HB. Nelson are expressly
         excusable under FAR clause 52.212-4(±).
6   Terraseis played at least some part in providing security beyond contracting for it:
         Terraseis interviewed candidates for the APPF, identifying 85 candidates.
7   Clause 952.225-001 is not set forth in the contract, nor is it incorporated into the
         contract. However, it is referenced in clause 952.225-0015( d).

                                             11
government did not entitle contractor to equitable adjustment in price of contract with
the United States government because the increase was the sovereign act of a
government not a party to the contract). Indeed, Terraseis cites no authority in support
of any broader interpretation. Moreover, the contract elsewhere uses the term ''the
Government" to refer implicitly to the Government of the United States; for example,
referring to contract line item number (CLIN) 0002, the contract provides that "[t]he
contractor may invoice the Government up to two times for payment against this
CLIN" (R4, tab 1 at 5) (emphasis added), indicating that in context, the term "the
Government" means the entity obligated to pay Terraseis for services provided; here,
the Government of the United States. The contract also implicitly distinguishes
between the Government of the United States and at least some other government; its
contract incorporates by reference DF ARS clause 252.209-7004, SUBCONTRACTING
WITH FIRMS THAT ARE OWNED OR CONTROLLED BY GOVERNMENT OF A TERRORIST
COUNTRY (DEC 2006) (R4, tab 1 at 9), which expressly distinguishes between ''the
Government" and "the government of a terrorist country." Finally, if any further
explanation of the term "the Government" is needed, the contracting officer signed the
contract on behalf of the "United States of America" (R4, tab 1 at 1). Consequently,
within the meaning of FAR clause 52.212-4(f), only the sovereign acts of "the
Government," that is, the Government of the United States, might excuse a
contractor's failure to perform.

       Finally, Terraseis was concurrently delayed from at least 10 December 2012
through at least 5 March 2013 by the seizure of its equipment by a supplier who
claimed that Terraseis owed him money. Terraseis points to no evidence that the
supplier released the equipment prior to the termination of the contract. Therefore, we
infer and find that the equipment was still held on 9 March 2013, the delivery date that
Terraseis failed to meet. Consequently, we find that a lack of equipment was an
independent, concurrent, and unexcused cause ofTerraseis's failure to meet the
9 March 2013 delivery date.

       Because (1) Terraseis defaulted on a delivery date, (2) the government did not
waive the delivery date, and (3) the default was not excused, the termination of the
contract for default was justified. Accordingly, ASBCA No. 58732 is denied.




                                           12
                                      CONCLUSION

       ASBCA No. 58731 is sustained in part and is remanded to the parties to resolve
 quantum. ASBCA No. 58732 is denied.

       Dated: 19 November 2015


                                                 -------
                                                  //~ __ /?~
                                                 ~CILMA~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


  I concur                                       I concur


 ~M~
/-MARK N. STEMPLE
                                                    ifV\
                                                 RICHARD SHACKLEFORD
  Administrative Judge                           Administrative Judge
  Acting Chairman                                Vice Chairman
  Armed Services Board                           Armed Services Board
  of Contract Appeals                            of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58731, 58732, Appeals of
Terraseis Trading Limited, rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                         13